                      Case 1:20-cv-00797-VEC Document 23
                                                      22 Filed 07/22/20 Page 1 of 2

                                                                              USDC SDNY


  MEMO ENDORSED
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 7/22/2020


                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                  GIANCARLO MARTINEZ
Corporation Counsel                           100 CHURCH STREET, Rm. 3-137                   Assistant Corporation Counsel
                                                   NEW YORK, NY 10007                                Phone: (212) 356-3541
                                                                                                       Fax: (212) 356-3509
                                                                                                    gmartine@law.nyc.gov



                                                                                    July 22, 2020


        BY ECF
        Honorable Judge Valerie E. Caproni
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                 Re:      Zahirah Medina v. City of New York, et al.,
                          20 Civ. 797 (VEC)

        Your Honor:

                I am an Assistant Corporation Counsel assigned to the defense of the City of New York
        (“City”) in the above-referenced matter. I write jointly with plaintiff to request a 30-day
        enlargement of time for the City to respond to the Complaint, from July 24, 2020, until August
        24, 2020. Further, the parties request that the Court will apply this enlargement sua sponte to the
        named defendant, Officer Christopher Wintermute. Additionally, the parties request an
        adjournment of the Initial Conference, currently set for July 31, 2020 at 10:00 a.m., and of the
        joint submission currently due on July 23, 2020, to a date convenient to the Court after August
        24, 2020. This is the defendant’s third request for an enlargement of time and to adjourn the
        Initial Conference. The two previous requests to adjourn the conference and answer deadlines
        were also made due to plaintiff’s inability to provide the necessary releases so that defendant
        could investigate the Complaint. Plaintiff consented to defendant’s two previous requests and
        joins in this request.

               The reason this application is necessary is because plaintiff was previously unable to
        secure notarization of the releases due to the COVID-19 shutdown. Plaintiff was only recently
          Case 1:20-cv-00797-VEC Document 23
                                          22 Filed 07/22/20 Page 2 of 2




able to notarize the releases. Plaintiff mailed the original releases to defendant on July 12, 20201,
and provided a copy of the original via email on July 17, 2020 so that defendant may investigate
the allegations in the Complaint. Pursuant to Local Rule 83.10 of the Southern District of New
York, defendant’s deadline to answer is 80 days after the service of the proper releases upon
defendant. See S.D.N.Y. Local Civil Rule 83.10(3). As a result, pursuant to the Plan, defendants’
answer obligation would be October 5, 2020. However, in an effort to avoid further unnecessary
delay, defendants are only seeking an Order setting the answer deadline on August 24, 2020.

        Further, as set forth in defendant’s previous enlargement requests, an enlargement is
necessary as, in accordance with this Office’s obligations under Rule 11 of the Federal Rules of
Civil Procedure. Defendant needs time to investigate the allegations of the Complaint in order to
effectively respond thereto.

       Accordingly, the parties respectfully request that the Court extend City defendants’ time
to respond to the Complaint from July 24, 2020, until August 24, 2020, and adjourn the Initial
Conference, currently scheduled for July 31, 2020 at 10:00 a.m., to a date convenient to the
Court after August 24, 2020.


        Thank you for your consideration herein.

                                                                   Respectfully submitted,

                                                                   /s/ Giancarlo Martinez_________
                                                                   Giancarlo Martinez
                                                                   Assistant Corporation Counsel
                                                                   Special Federal Litigation Division

                                                         Application GRANTED. Defendants' time to respond is
cc:     All Counsel of Record (via ECF)
                                                         extended to August 24, 2020. The initial pretrial
                                                         conference currently scheduled for July 31, 2020 is
                                                         adjourned to September 4, 2020 at 10:00 a.m. The
                                                         parties' joint submissions are due by August 27, 2020.
                                                         SO ORDERED.




                                                         HON. VALERIE CAPRONI
                                                         UNITED STATES DISTRICT JUDGE                           7/22/2020


1
 Because the New York City Law Department continues to operate remotely, the undersigned never received these
mailed releases.




                                                     2
